Name: Commission Regulation (EC) No 2488/94 of 14 October 1994 establishing the supply balance for the Canary Islands of breeding rabbits for the period 1 October to 30 November 1994 and amending Regulation (EEC) No 2900/92
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  regions of EU Member States
 Date Published: nan

 15 . 10 . 94 Official Journal of the European Communities No L 265/ 15 COMMISSION REGULATION (EC) No 2488/94 of 14 October 1994 establishing the supply balance for the Canary Islands of breeding rabbits for the period 1 October , to 30 November 1994 and amending Regulation (EEC) No 2900/92 basis of the quantities determined for the 1993/94 marke ­ ting year ; Whereas the measures provided for in this present Regu ­ lation are in accordance with the opinion of the Manage ­ ment Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measure for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 4 (4) thereof, Whereas Commission Regulation (EEC) No 2900/92 (3), as amended by Commission Regulation (EC) No 1 574/94 (4) has determined for the period 15 October 1992 to 30 June 1993, the quantities of breeding rabbits orginating in the Community which may receive aid with a view to developing the production potential of the Canary Islands ; whereas, pending supplementary infor ­ mation to be supplied by the competent authorities, and in order to ensure continuity of the specific supply arrangements, the quantities of breeding rabbits should be established, for a period limited to three months, on the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2900/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 180, 23. 7. 1993, p. 26 . O OJ No L 290, 6. 10 . 1992, p. 6 . (4) OJ No L 166, 1 . 7. 1994, p. 102. No L 265/16 Official Journal of the European Communities 15. 10. 94 ANNEX Supply in the Canary Islands of breeding rabbits originating in the Community for the period 1 October to 30 November 1994 CN code Description Number Aid(ECU/unit) ex 010600 10 Breeding rabbits :  pure-bred and grandparents 100 25  parents 833 20